Citation Nr: 0033551	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
edema, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ankle edema.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for otitis media of the 
right ear.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for otitis media of the 
left ear.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1941 to February 
1946.

By rating action in October 1961, the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for otitis media, right ear.  
The veteran did not appeal this decision within one year of 
the October 10, 1961 notification date and it became final.  
By rating action in December 1961, the RO denied service 
connection for edema, right ankle.  The veteran did not 
appeal this decision within one year of the January 24, 1962 
notification date, and it also became final.  The record 
reflects that in July 1977 the veteran notified the Newark, 
New Jersey RO that he had moved to Florida, and subsequently 
the veteran's claims folder was transferred to the St. 
Petersburg, Florida RO.  

By decision dated in September 1981, the Board of Veterans' 
Appeals (Board) determined that a timely appeal of the 
original denial of service connection for right ankle edema 
in January 1962 had not been filed, and that the rating 
decision became final.  The Board essentially determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for right ankle 
edema.  In the September 1981 decision, the Board also denied 
service connection for defective hearing.  

The record reflects that in June 1995 the veteran filed a 
statement (VA Form 21-4138) requesting increased ratings for 
his service-connected disabilities (left ankle edema and 
right perforated tympanic membrane) and claiming service 
connection for hearing loss.  This matter comes before the 
Board from a letter dated in December 1995 from the St. 
Petersburg, Florida RO notifying the veteran that his claims 
for entitlement to service connection for "defective hearing 
and otitis media" were denied in a prior final decision, 
after he failed to timely appeal within one year of the 
December 21, 1961 notification date.  This matter also comes 
before the Board from the May 1996 rating action, in which 
the RO, in part, denied a rating in excess of 10 percent for 
the service-connected localized edema of the left ankle.  
Received from the veteran in June 1996 was a statement (which 
the RO accepted as a notice of disagreement) which 
specifically listed the issues that he was in disagreement 
with as a left ankle disability and "otitis media".  
Received from the veteran in July 1996 was another statement 
(VA Form 21-4138) which he called a "notice of 
disagreement" with the RO's December 1995 letter.  

The Board notes, however, that following the notice of 
disagreement filed by the veteran in July 1996, the statement 
of the case issued in September 1996 by the RO only addressed 
the following issues:  entitlement to a rating in excess of 
10 percent for localized edema of the left ankle and the 
timeliness of the appeal of the denials of service connection 
for edema of the right ankle and otitis media of the right 
ear.  By rating action in September 1996, the RO denied a 
compensable rating for the service-connected perforated right 
tympanic membrane, found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for otitis media of the right ear and defective hearing, and 
also denied service connection for otitis media of the left 
ear.  In November 1996 the veteran filed a notice of 
disagreement with the RO's denial of a higher evaluation for 
left ankle edema and denial of service connection for right 
ankle edema and otitis media of the right ear.  Received from 
the veteran in April 1997 was a substantive appeal (VA Form 
9) in which he referred to the following issues on appeal:  
hearing loss and right ankle edema.

The record reveals that by rating action in February 1998, 
the RO found that new and material evidence had not been 
submitted to reopen the claims for service connection for 
"bilateral otitis media and defective hearing".  The 
veteran filed a notice of disagreement with this decision on 
February 27, 1998, and specifically referred to the hearing 
problems and bleeding of the ears, to include the left by 
presumption.  The RO, however, failed to issue a statement of 
the case.  By rating action in May 1998, the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for right ankle edema.  
Received from the veteran in July 1998 was a substantive 
appeal (VA Form 9) in which he indicated that the issues on 
appeal were entitlement to a rating in excess of 10 percent 
for localized edema of the left ankle and the timeliness of 
the appeal of the denials of service connection for edema of 
the right ankle and otitis media of the right ear.  The Board 
has determined that the issues appropriate for appellate 
consideration are as set out on the first page of the 
decision.  

In January 1999 this matter came before the Board and was 
remanded to the RO to rectify a procedural error and to 
schedule the veteran for a hearing before a Veterans Law 
Judge at the RO.  In July 2000 a hearing was held at the St. 
Petersburg, Florida RO, before C.W. Symanski, who is the 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).

The claim for an increased rating for the service-connected 
left ankle edema will be addressed in the Remand following 
the decision.


FINDINGS OF FACT

1.  By decision dated in September 1981, the Board denied 
service connection for right ankle edema, finding that there 
was no evidence that such disability was incurred in or 
aggravated by service; the veteran did not appeal that 
decision and it became final. 

2.  Additional evidence submitted since the September 1981 
Board decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection for right ankle edema.

3.  By August 1980 rating decision, the RO denied service 
connection for otitis media of the right ear and the left 
ear, essentially finding that there was no evidence that such 
disability was incurred or aggravated during service; the 
veteran did not appeal that decision and it became final

4.  Additional evidence submitted since the August 1980 
rating decision includes evidence which is merely cumulative 
of the evidence that was previously of record, and is not 
probative of the issue of service connection for otitis media 
of the right ear and the left ear.

5.  In a September 1981 decision, the Board denied service 
connection for hearing loss; this decision is final.

6.  Evidence added to the record since September 1981 is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

7.  The veteran's bilateral hearing loss is attributable to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 1981 Board decision to reopen the claim for 
entitlement to service connection for right ankle edema.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (1999).

2.  Evidence added to the record since the August 1980 RO 
rating decision that denied service connection for otitis 
media of the right ear and the left ear is not new and 
material evidence and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(1999).   

3.  Evidence received since the September 1981 Board decision 
denying service connection for defective hearing is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. § 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).

4.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence has been submitted to
Reopen the Claim for Service Connection for Right Ankle Edema

By decision dated in September 1981, the Board denied the 
veteran's reopened claim for service connection for edema of 
the right ankle finding that there was no evidence showing 
that the veteran suffered from right ankle edema that was 
attributable to his service.  That determination is final and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104.  

The evidence which was of record when the Board considered 
the veteran's claim in September 1981 included service 
medical records which showed no complaints of or findings of 
a right ankle disability, to include edema.  Service medical 
records do, however, reflect that the veteran was treated for 
problems with his left ankle on several occasions.  In July 
1942 he was treated for a moderate sprain of the left ankle.  
In June 1943 he was hospitalized for treatment for swelling 
and edema of the left leg from the knee to the ankle, which 
followed hikes.  On initial examination there was no swelling 
or edema and the legs were found to be equal.  A subsequent 
examination showed that he had "definite pitting edema" of 
the left leg when he came to the hospital, and no edema of 
the right leg.  His diagnosis upon discharge was "swelling, 
region anterior tibial group of muscles left leg, cause 
undetermined".  On his separation examination his clinical 
history showed that in June 1943 he was hospitalized for 
three weeks for "swelling, both legs".

In a letter dated in February 1961, Ralph N. Bloch, M.D. 
reported that the veteran had pitting edema of both legs and 
ankles.  Dr. Bloch indicated that this had also occurred 
while the veteran was in service in approximately 1942, at 
which time he was treated at Fort Lewis Army Hospital in 
Washington.

On VA examination in September 1961 the veteran complained 
that both lower legs from the ankles to the knees "swell 
up".  Examination showed that pre-tibially there was a one-
plus edema found bilaterally.  The diagnoses included one-
plus tibial edema bilaterally, cause undetermined.  

A VA hospital summary showed that the veteran was 
hospitalized from October to November 1961 for chronic 
intermittent swelling of his lower legs since the early 
1940s.  He reported that he sprained his right ankle while in 
service.  Examination of the legs showed that ankle joints 
appeared normal, and there was no evidence of swelling about 
the ankles.  He was to be fitted for elastic stockings,  The 
diagnosis was edema, localized, of the ankles, due to venous 
obstruction, questionable. 

Received in January 1962 were several statements from the 
veteran's co-workers dated in July 1961.  The veteran's co-
workers reported that they had worked with the veteran for 
the past three years and that during that time, the veteran 
complained of his legs swelling up "many times".  One co-
worked indicated that the veteran showed him how he could 
press the flesh until there was an indentation in the leg 
which would remain for "quite awhile".

In a VA medical record titled "surgery" dated October 26, 
1966 it was noted that the veteran had pitting edema of the 
lower limbs bilaterally, and that there seemed to be a venous 
insufficiency.  It was also noted that the veteran had a 
history of a left ankle sprain in 1942, and that he reported 
having swelling in both legs every day from the ankle to the 
knee since 1942.  

In a memorandum dated in November 1966, a VA physician 
reported that an examination of the veteran revealed no edema 
and no pathological process of any kind.  The VA physician 
also indicated that there was no evidence of any impairment 
of venous drainage, either acute or chronic.  The use of 
elastic supports was "urgently recommended".  

On a VA examination in November 1968 it was noted that the 
veteran's condition remained the same since his last 
examination, and that he had pitting edema of both lower 
extremities with pain at times.  It was reported that the 
veteran had this condition since 1941 and had previously been 
hospitalized at a VA hospital.  It was also noted that he 
evidently had a deep venous impairment of circulation and 
might need a work-up with an arteriogram and venogram.  

In a statement dated in October 1976, David G. Abed, M.D., 
PA, reported that the veteran had changes in both lower 
extremities in the past few years, which was attributed to 
severe osteoarthritis of the knees and a poor venous return.  
It was also noted that the veteran had intermittent pitting 
edema of both legs, more pronounced on the right than the 
left.

On VA examination in December 1976 it was noted that the 
veteran had slight pre-tibial edema of the left leg.  The 
diagnosis was residual effects of post-phlebitic syndrome of 
the left leg.

On VA examination in September 1977 the diagnoses included 
edema of lower extremities of undetermined etiology, possible 
post-phlebitic syndrome.

In a statement dated in October 1979, the veteran's former 
employer indicated that while the veteran was an employee in 
1946, and at some time during that period, the veteran 
requested time off so that the could bring a form to the VA.  

In a medical certificate dated in December 1979, Edward P. 
Gutowski, M.D. reported that the veteran had pitting edema of 
both legs, that by history started in 1942, and had poor 
venous return.

In a statement dated in March 1980, Dr. Gutowski advised that 
the veteran had persistent moderate swelling that was 
increased on standing or walking after a two hour period.  

On a VA special orthopedic examination in July 1980, the 
veteran reported having swelling of both lower extremities, 
especially after getting out of bed.  He reported that the 
swelling increased as the day progressed.  Examination showed 
moderate swelling of the ankles.  It was noted that the 
veteran's skin was shiny and there was moderate pitting edema 
bilaterally.  The diagnosis was persistent edema of both 
lower extremities of undetermined etiology.  

In a letter dated in January 1981, the Postmaster of the U.S. 
Post Office in Gorda, Florida reported that the veteran had 
been found "medically unsuitable" for any position with the 
U.S. Postal Service due to vascular problems with his legs.  

In a letter dated in March 1981, B.J. Holmes, D.C. reported 
that the veteran's past history revealed he had some 
difficulty with pitting edema in both legs since 1943, at 
which time he was hospitalized at Fort Lewis with this 
condition.  The cause of this condition was reported to be 
undetermined.  Dr. Holmes indicated that the veteran was 
later hospitalized at a VA facility with the same problem, at 
which time the pitting edema was determined to be caused by 
venous deficiency in both legs.  Dr. Holmes observed that the 
pitting edema persisted in both legs and had not been 
alleviated by any form of treatment.  

By decision dated in September 1981, the Board denied service 
connection for the veteran's reopened claim for service 
connection for edema of the right ankle.  The Board found 
that there was no evidence showing that the veteran suffered 
from right ankle edema which was incurred or aggravated in 
service.  The Board found that the veteran did not suffer 
from right ankle edema which was attributable to service in 
view of the absence of any findings of right lower extremity 
pathology in service clinical records and the initial report 
of chronic abnormalities of the right lower extremity was 
made many years after service.  As noted above, that 
determination by the Board is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104.  In 
order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claims which have 
been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence submitted since the September 1981 
Board decision consists of a VA examination, VA treatment 
records, and treatment records from private medical 
providers.  The veteran also submitted several statements in 
support of his claim, essentially contending that his current 
edema of the right leg had an onset during service.  

In a VA treatment record dated in August 1995 it was noted 
that examination showed no pitting edema of the extremities.  

On VA examination in January 1996 the veteran complained of 
lower extremity dependent edema, particularly in the right 
leg, associated with his right knee brace.  A review of 
systems showed that the veteran had increasing right lower 
extremity dependent edema associated with varicosities and a 
venous insufficiency.  Examination showed that there was 
bilateral lower extremity dependent edema, somewhat more on 
the right leg, which was noted to be a "pitting edema".  
The diagnoses included modest dependent edema and lower 
extremity venous insufficiency.   

In a letter dated in April 1997, Joseph M. Sperduto, M.D. 
reported that the veteran had been a patient since 1994.  The 
veteran reported that in 1942 he started having problems with 
lower extremity edema in both legs.  Dr. Sperduto indicated 
that the cause of the edema was found to be due to venous 
insufficiency, which was noted to be the most common cause of 
lower extremity edema and commonly occurs in both legs.  Dr. 
Sperduto reported that it was "extremely rare to have venous 
insufficiency of one leg".  Dr. Sperduto noted that the 
veteran had "documented lower extremity edema bilaterally", 
and opined that the evidence was "overwhelming" that the 
veteran's "bilateral edema started at the same time".  It 
was noted that this problem could only be treated with 
elastic stockings and leg elevation, and that the problem 
existed despite the veteran's taking a diuretic on a daily 
basis.  

In a letter dated in November 1998, Jeffrey L. Kugler, M.D. 
reported that the veteran had persistent swelling about his 
legs, secondary to poor venous inflow which had been present 
for approximately 20 or 30 years.  Examination showed that 
the veteran had edema about both legs.  Dr. Kugler's 
assessment was that the veteran had "longstanding chronic 
venous insufficiency", which was not an acute situation 
currently developing.  It was noted that the veteran's venous 
insufficiency was causing persistent swelling and pain about 
the lower aspect of his legs.  

In July 2000 the veteran testified at the RO before the 
undersigned Veterans Law Judge.  He testified that when he 
was discharged from service he reported that both legs were 
treated when he was hospitalized in June 1943.  He claimed 
that while he was in the hospital, when he got up in the 
morning his legs were measured, and then he went on a hike, 
and when he returned, his legs were measured again.  The 
veteran testified that since 1961 he had been treated by 
several medical providers for his edema of the lower 
extremities.  He reported that at the time of the hearing his 
legs were puffed up, and there was pitting edema and 
discoloration of the leg.  He took a diuretic which was 
supposed to lower the pitting, but he reportedly still had 
swelling.  He testified that his right leg was worse because 
of his "new knee".  He indicated that he took medication 
only to control the swelling.  

In view of the Federal Circuit's Hodge decision, the 
veteran's application to reopen the previously denied claim 
for service connection must be analyzed under the definition 
of new and material evidence provided at 38 C.F.R. § 
3.156(a).  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
The Hodge decision provides for a reopening standard which 
calls for judgments as to whether the new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge, supra.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the September 1981 Board 
decision is new and material.  Specifically, in an April 1997 
letter, Dr. Sperduto noted that the veteran reported that in 
1942 he started having problems with lower extremity edema in 
both legs, which had been found to be due to venous 
insufficiency.  Dr. Sperduto reported that it was "extremely 
rare to have venous insufficiency of one leg", and opined 
that the evidence was "overwhelming" that the veteran's 
"bilateral edema started at the same time".  The Board 
finds that the additional evidence is not only new, as it has 
not been previously considered by the RO, but also material 
as it is relevant to and probative of the underlying issues 
of whether the veteran's right ankle edema is related to 
service.  The Board finds that this evidence tends to show 
that the veteran's right ankle edema had an onset in service, 
along with his left ankle edema.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board also notes that the additional 
evidence meets the more flexible standard set forth in 
38 C.F.R. § 3.156(a) and Hodge, and finds that the April 1997 
private physician's opinion is so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim for service connection for 
right ankle edema is reopened.  Prior to considering the 
claim on the merits, additional evidentiary development is 
required which will be addressed in the remand appended to 
this decision.

Whether New and Material Evidence has been submitted to
Reopen the Claim for Service Connection 
for Otitis Media of the Right Ear and the Left Ear

By rating decision in October 1961 the RO denied service 
connection for otitis media of the right ear, finding that 
although a recent examination showed a draining right ear, 
there was no record of a draining right ear in service.  The 
RO essentially found that such disability was not incurred or 
aggravated in service.  The veteran did not appeal that 
rating decision and it became final.  38 U.S.C.A. § 7105.  

By rating decision dated in August 1980, the RO in part 
denied the veteran's claim for service connection for otitis 
media of both ears, essentially finding that there was no 
evidence that such disability was incurred or aggravated 
during service.  The veteran did not appeal that rating 
decision; thus it is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  

The evidence which was of record when the RO considered the 
claim in August 1980 included service medical records which 
showed no complaints or findings of otitis media for either 
ear.  Also of record in August 1980 was a VA examination 
report dated in September 1961 which showed that the veteran 
complained of earaches, mostly in the right ear.  Examination 
of the right ear canal showed that it was normal, and the 
right tympanic membrane was markedly retracted and scarred.  
Examination revealed a "normal" left ear canal and tympanic 
membrane.  The diagnosis was otitis media, chronic, right.  
On VA special ear examination in July 1980 it was noted that 
the external auditory canals were free of cerumen, debris, 
and erythema, healed.  The tympanic membrane on the right was 
found to be scarred, but healed, and there was no discharge 
and no fluid level.  The color was dark gray, and the reflex 
was somewhat reduced.  Examination of the tympanic membrane 
on the left showed that it was intact and dry with normal 
color and reflex.  The diagnoses included perforated right 
tympanic membrane, healed.  

By decision dated in August 1980, the RO denied service 
connection for otitis media of both ears.  The RO essentially 
found that the evidence did not show that the veteran had 
otitis media which was incurred in or aggravated by service.  
As noted above, that determination by the RO is final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen such a claim, the 
veteran must present new and material evidence with respect 
to the claims which have been disallowed.  38 U.S.C.A. 
§ 5108.  

The additional evidence submitted since the August 1980 RO 
decision consists of VA and private treatment records, as 
well as the contentions and testimony of the veteran.  In a 
medical certificate completed by Dr. Gutowski in November 
1980 it was noted that the veteran had recurrent otitis, 
which was treated with antibiotics and ear drops, and there 
was also a notation of "service connected" on the document.   

A VA treatment record dated in October 1994 showed that the 
veteran was seen complaining of difficulty hearing and right 
ear pain.  He reported that the right ear pain was 
intermittent for two weeks, and there was no drainage and no 
fever.  Examination of the right ear showed mild erythema and 
examination of the left ear canal showed that it was within 
normal limits except for density with signs of exostosis.  
The diagnostic impression was decreased hearing with right 
otitis, resolved.  In October 1994 he was also seen for an 
audiology consultation and it was noted that he had a recent 
right ear infection with drainage.  An otoscopic examination 
of the ears revealed drainage on the right and abnormal 
growths on the left.  In March 1995 the veteran was seen for 
follow-up for his ears.  Although the record is partially 
illegible, it appears to report that examination of the 
veteran's ears showed exostosis in each ear, and that the 
ears were cleaned out.  In June 1995 he was seen for ear 
problems, and examination of the right ear showed a possible 
perforation, and examination of the left ear appeared to show 
inflammation.  The plan was to irrigate the left ear.  

In a letter dated in November 1994 from Gary D. Goodnight, 
D.O. it was noted that the veteran was seen for extensive 
pain in the right ear which was noted for several weeks.  He 
also reported some discomfort in the left ear and fullness.  
Examination of the left tympanic membrane showed that it was 
free of infection, and there was a lot of exostosis in the 
external canal.  The tympanic membrane was found to be dull, 
but with no gross effusion or infection.  The right ear was 
found to be totally plugged with debris.  The impression was 
chronic right external otitis with noted suppurative otitis 
media.  In November 1994 the veteran was seen for follow up 
for his chronic right external otitis, and Dr. Goodnight was 
able to cleanse a lot of debris from the external canal.  In 
December 1994 he reported having no pain, but on examination 
the right ear was filled with fungal debris, which was 
cleaned under an otomicroscope.  Two weeks later he was seen 
and his right ear was irrigated and cleaned.  Dr. Goodnight 
noted that it seemed to be scabbing over the raw exostosis 
areas.  In March 1995 the veteran was again seen regarding 
right chronic external otitis, and it was noted that he 
continued to have some drainage from the ear.  In April 1995 
the veteran was seen for follow-up because of his exostosis 
and chronic external otitis.  His right ear was noted to be 
"fine", with occasional dull pain.  His left ear was 
reported to be throbbing, aching and plugged up.  It was 
noted that he had no previous problems with his left ear.  
Examination showed that the right ear was clear of infection, 
but in the left ear there was friable granulation tissue, 
impacted with purulent debris.  He was seen two weeks later, 
and it was that the left ear had a lot of drainage and was 
suctioned clean  In August 1995 the veteran was seen for his 
chronic exostosis with external otitis, and it was noted that 
he had no recent drainage.  On examination both tympanic 
membranes were clear.  Exostosis was present, but there was 
no infection, purulence, edema, or gross fungal otitis.

A VA treatment record dated in May 1997 showed that the 
veteran complained of having otitis media.  In February 1999, 
he was seen for an ENT consultation.  Examination of the ears 
showed normal canals and that the left ear had exostosis.  

In July 2000 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  He reported an 
incident in service when an ammunition ship blew up while he 
was assigned to the 51st MP Battalion in Korea.  He testified 
that when the ship blew up, he was knocked out and was found 
by the captain and two other men who took him to the 
battalion aid station.  He reported that he had blood coming 
from both ears, and that they cleaned his ears out, put 
ointment in the ears and stuffed them full of cotton.  He 
testified that he did not have an ear infection until 1950 or 
1951, when he was treated by a private doctor.  He reported 
having a terrible earache and the ear was oozing, and the 
doctor cleaned his ear out and gave him some medication to 
put in the ear.  He testified that he had a recurrence in 
1961, and he was treated at the hospital in Newark, and the 
doctor classified his condition as recurring otitis media.  
He indicated that in 1961 his right ear only was involved, 
and that the left ear would ache but not erupt.  He reported 
that when he saw Dr. Goodnight in 1995, then it was 
discovered that his left ear "opened up" and a lot of pus 
was coming out.  He reported that he last had his ears 
drained a year prior.  He testified that the right ear 
drained more frequently than the left.  He reported that 
since 1945 he had drainage of the left ear maybe twice.  When 
asked by his representative whether any of his audiologists 
placed any significance on the trauma his ears in 1945 with 
regard to the drainage, the veteran indicated that he was 
only told to keep taking his medication.  The veteran 
reported that his doctors had only told him that hearing loss 
was symptomatic of someone experiencing a loud explosion.  

In reviewing the evidence of record, with consideration of 
Hodge and 38 C.F.R. § 3.156(a), the Board finds that 
additional evidence submitted since the August 1980 RO 
decision is not new and material.  With regard to the claim 
for service connection for otitis media of the right ear, the 
Board notes that the evidence of record at the time of the 
August 1980 rating decision showed a diagnosis of chronic 
right otitis media on VA examination in 1961, but on VA 
examination in 1980 no such condition was noted.  
Accordingly, what was missing at the time of the August 1980 
rating decision was evidence showing that the veteran's 
chronic right otitis media was related to the incident in 
service where he was exposed to noise from an explosion of an 
ammunition ship.  As the evidence submitted subsequent to the 
August 1980 rating decision does not show that the veteran's 
chronic recurrent otitis media of the right ear was related 
to the veteran's service, and is merely cumulative of the 
evidence previously submitted, the Board finds that this 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

With regard to the claim for service connection for otitis 
media of the left ear, the Board notes that the evidence of 
record at the time of the August 1980 rating decision showed 
no treatment for or findings of otitis media of the left ear 
during service.  There was also no subsequent evidence 
showing that the veteran had or was treated for otitis media 
of the left ear.  Accordingly, what was missing at the time 
of the August 1980 rating decision was evidence showing that 
the veteran had otitis media of the left ear that was 
incurred or aggravated by service.  Although the evidence 
submitted subsequent to the August 1980 rating decision did 
show that the veteran was treated for otitis media in the 
left ear, there was no medical nexus linking his current 
otitis media of the left ear to service.  Thus, the Board 
finds that this additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board therefore finds that the 
veteran has not submitted new and material evidence to reopen 
the claims for service connection for otitis media of the 
right ear and of the left ear.  38 C.F.R. § 3.156(a).

Whether New and Material Evidence has been submitted to 
Reopen the Claim for Service Connection for Bilateral Hearing 
Loss

By decision dated in September 1981, the Board denied the 
veteran's claim for service connection for defective hearing, 
essentially finding that there was no evidence that the 
veteran's defective hearing was incurred or aggravated during 
service.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104.  

The evidence which was of record when the Board considered 
the claim in September 1981 included service medical records 
which showed no complaints of, treatment for, or findings of 
bilateral hearing loss.  The veteran was found to have normal 
hearing of 20/20, bilaterally, at his induction examination 
in January 1941.  An unrelated service treatment record dated 
in March 1944 showed that his occupation in the Army was in a 
"heavy weapons platoon".  Additionally, other unrelated 
service treatment records show that his regiment was listed 
as 169th Infantry in 1941, as 102nd Infantry Regiment in 1942, 
382nd Infantry in 1943, and 152nd Infantry in 1944.  His 
separation examination showed that whispered voice hearing 
was 15/15 bilaterally, and it was noted that his 
"organization and arm or service" was the infantry.  

On VA special ear examination in July 1980 the veteran 
complained of loss of hearing for the past eight to ten 
years, and he claimed that his problem dated back to 1945 
when an ammo ship reportedly blew up in the harbor of Inchon 
where he was on guard.  He reported experiencing a temporary 
loss of hearing at that time.  An audiometric evaluation 
showed pure tone thresholds, in decibels, at 500, 1000, 2000, 
and 4000 Hertz as follows:  25, 20, 20, and 80 in the right 
ear and 10, 20, 20, and 75 in the left.  The diagnosis was 
that the veteran's hearing was within normal limits through 
2000 Hertz, sloping severely into high frequency loss 
bilaterally.

In a letter dated in December 1980 from a private 
audiologist, David L. Devlin, M.S. it was noted was 
experiencing bilateral high frequency sensorineural hearing 
impairment.  

By decision dated in September 1981, the Board denied service 
connection for the veteran's defective hearing.  The Board 
found that the veteran's claim that this defective hearing 
resulted from exposure to an explosion during service was not 
substantiated, and that the evidence showed that he had 
normal hearing during service, and that the first evidence of 
defective haring was reported many years after service.  The 
Board essentially found that the evidence did not show that 
the veteran's defective hearing was incurred in or aggravated 
by service.  The Board also found that there was no evidence 
showing that defective hearing was manifested to a 
compensable degree within the first post-service year.  As 
noted above, that determination by the Board is final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104.  In order to reopen such a claim, the 
veteran must present new and material evidence with respect 
to the claims which have been disallowed.  38 U.S.C.A. 
§ 5108.  

The additional evidence submitted since the September 1981 
Board decision consists of a statements from the veteran's 
private audiologist, VA treatment records, his unit history, 
a buddy statement from a fellow servicemember, and the 
veteran's contentions and testimony.  

In a letter from a private audiologist, Sherrie J. Domb, 
M.S., CCC-A, it was noted that the veteran was seen in 
February 1995 for a complete audiologic evaluation which 
revealed a moderate to severe, precipitous high frequency, 
sensorineural hearing loss bilaterally.  The private 
audiologist noted that the veteran's hearing loss was 
"consistent with someone who has experienced high levels of 
noise exposure", and also indicated that the veteran was 
reportedly involved in active combat during World War II.  
The audiogram showed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz as follows:  20, 30, 
35, 60, and 85 in the right ear and 15, 30, 55, 80, and 90 in 
the left.  

In a VA audiology consultation dated in February 1995 it was 
noted that the veteran reported having a long standing 
hearing loss from noise exposure.  An audiogram was reported 
to show significant sensorineural hearing loss (profound at 
higher test frequencies) with asymmetry at 2000 Hertz and 
3000 Hertz.  The assessment was that his sensorineural 
hearing loss was consistent with his history.  

Received by the RO in January 1996 was a buddy statement from 
a fellow servicemember, the CO of the 51st MP Bn. in Korea in 
1945, who reported that during the period that the veteran 
was a member of the company, they were responding to an alert 
one evening and were exposed to a tremendous blast at the 
tidewater basin in Inchon.  The fellow servicemember also 
noted that as a result of the blast, the veteran's ear 
started to bleed, and he escorted the veteran to the 51st MP 
Bn. Aid Station for treatment.  

Received by the RO in November 1996 was a Unit History from 
the 51st Military Police Battalion in Korea dated from 
September 1945 to November 1945, which showed that in October 
1945 two small ships docked in the tidal basin were sunk, and 
one of the ships, which was loaded with ammunition, caught 
fire and exploded.  

In July 2000 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at a hearing at the RO.  The 
veteran testified that in October 1945, when the ammunition 
ship blew up, and he was assigned to the 51st MP Battalion in 
"EnChon, Korea", he was reportedly called out on alert to 
look for people who should not be in the area.  He reported 
that he was patrolling an open avenue between warehouses 
leading directly to the dock when the ship blew up.  He 
testified that he felt like he was hit by a bulldozer, and 
when it hit he was picked up and thrown to the ground.  He 
claimed he must have been knocked out because when he came 
to, he was in pain and felt very weak and could not get up.  
He testified that when the captain came with other men, they 
found him and picked him up and took him to the battalion aid 
station.  He reported he could not hear anything and his ears 
were cleaned out because he had blood coming out of both 
ears.  He also testified that after service he worked as an 
electrical contractor and electrician and had no significant 
exposure to noise in his job.  He testified that he did house 
and factory wiring, and worked with electricity, pulling 
wires, but was not exposed to any noise.  He reported having 
no exposure to loud noises after service.  

In reviewing the evidence of record, with consideration of 
Hodge and 38 C.F.R. § 3.156(a), the Board finds that 
additional evidence submitted since the September 1981 Board 
decision is new and material.  Specifically, the buddy 
statement from a fellow servicemember corroborates the 
veteran's contentions that he was exposed to acoustic trauma 
from an explosion of an ammunition ship, as well as the Unit 
history of the 51st MP Battalion, which confirms the incident 
involving the explosion of the ammunition ship in October 
1945.  Additionally, a private audiologist opined in February 
1995 that the veteran's hearing loss was "consistent with 
someone who ha[d] experienced high levels of noise 
exposure", noting that the veteran was reportedly involved 
in combat during World War II.  The Board finds that the 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material as it is 
relevant to and probative of the underlying issues of whether 
the veteran's bilateral hearing loss is related to service.  
The Board finds that this evidence tends to show that the 
veteran's bilateral hearing loss is related to service.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also notes that the additional evidence meets the 
more flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the February 1995 private audiologist's 
opinion, the unit history, and the buddy statement are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for bilateral hearing loss is reopened.  
Moreover, the Board finds that VA has fulfilled its statutory 
duty to assist the veteran with the facts relevant to this 
claim by properly developing the evidence.  The Board will 
now consider the underlying merits of the claim for service 
connection for bilateral hearing loss.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection for bilateral hearing loss 
disability may be allowed if the record establishes a 
relationship between the veteran's current disability and his 
period of service.  38 U.S.C.A. § 1110; Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Based on the audiological data of record, the veteran does 
have a current disability due to bilateral impaired hearing 
under 38 C.F.R. § 3.385.  Although his service medical 
records are negative for findings of hearing loss, he 
contends that he was exposed to acoustic trauma in service, 
specifically including the noise from the explosion of an 
ammunition ship during his service in Korea.  He submitted a 
buddy statement from the CO of the 51st MP Battalion, 
corroborating the veteran's claim that he was present when 
the ammunition ship exploded, and that he subsequently 
received treatment for his ears.  He also submitted a unit 
history for the 51st MP Battalion which confirms the 
explosion of the ammunition ship in October 1945 in Korea.  
His service medical records show that he was assigned to 
various Infantry Divisions, and that he was in a heavy 
weapons platoon during service.  The Board notes that in May 
1997, in response to the RO's request for morning reports of 
the Co C, 51st MP Bn for June, July, and October 1945, the 
National Personnel Record Center (NPRC) indicated that a 
search of the "S/R's of the 51st MP Bn, Co C, was made for 
April through December 1945 was made and there was no 
reference to the veteran.  The Board notes that while this 
evidence may show that the veteran was not included in the 
sick reports or morning reports for his unit after the 
incident in October 1945 when the ship exploded, it does not 
affirmatively show that the veteran was not involved in this 
incident.  Accordingly, the evidence is at least in equipoise 
as to whether the veteran was exposed to acoustic trauma in 
service as a result of the explosion of the ammunition ship.  

The next question is whether the veteran's current bilateral 
hearing loss is related to the acoustic trauma he sustained 
in service.  As noted above, in February 1995 a private 
audiologist opined that the veteran's hearing loss was 
"consistent with someone who ha[d] experienced high levels 
of noise exposure".  The Board finds the opinion of the 
private audiologist to be probative and persuasive, and 
therefore finds that a reasonable doubt has been raised on 
the question of whether the veteran's bilateral hearing loss 
is related to the acoustic trauma sustained in service.  This 
evidence in this case is not outweighed by any evidence to 
refute the medical opinions presented by the veteran's 
private physician.  Therefore, resolving reasonable doubt in 
the veteran's favor on this point, the Board concludes that 
the veteran's bilateral hearing loss is related to the 
acoustic trauma he experienced in service, and therefore 
service connection is warranted for such disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

The claim for service connection for right ankle edema is 
reopened; to this extent only this portion of the appeal is 
granted.

New and material evidence not having been presented, the 
claims for service connection for otitis media of the right 
ear and of the left ear are not reopened.

New and material evidence having been presented, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened and service connection for bilateral hearing 
loss is granted.


REMAND

As to the reopened claim for service connection for right 
ankle edema, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The veteran essentially contends that service connection is 
warranted for his right ankle edema, claiming that such 
disability had an onset in service, along with the service-
connected left ankle edema.  As was noted above, the evidence 
on which the claim was reopened consists of an April 1997 
letter from Dr. Sperduto, in which Dr. Sperduto opined that 
the veteran's bilateral edema started at the same time.  The 
Board notes that while Dr. Sperduto has provided his opinion, 
the rationale for the opinion is not given, and moreover, it 
is not clear that this opinion is based on a review of the 
veteran's entire medical history.  The Board finds that a VA 
examination and opinion by an appropriate specialist is 
necessary.  Additionally, Dr. Sperduto's treatment records 
for the veteran, as well as Dr. Kugel's treatment records for 
the veteran's should be obtained and associated with the 
claims folder.  

As to the veteran's claim for an increased rating for his 
service-connected left ankle edema, the Board notes that the 
veteran filed his claim for an increased rating in 1995.  To 
date the RO has evaluated the veteran's service-connected 
left ankle edema under Diagnostic Code 7121.  The VA Schedule 
for Rating Disabilities was revised with respect to the 
cardiovascular system, including Diagnostic Code 7121, 
effective January 12, 1998.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the circumstances, the veteran's claim for a rating in 
excess of 10 percent must be reviewed by the RO in light of 
the regulatory changes, as well as under the applicable 
regulations in effect when the veteran's claim was filed.  
Moreover, the Board notes that the new Diagnostic Code 7121 
criteria are significantly different than the old criteria, 
and since the veteran's most recent VA examination was in 
January 1996, another VA examination is warranted so that 
findings may be made consistent with both the old and the new 
schedular criteria.  .  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his bilateral 
ankle edema since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment, which 
have not already been obtained, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from Dr. Kugel and Dr. 
Sperduto.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service-connected left ankle edema, as 
well as the nature and etiology of his 
right ankle edema.  The claims folder 
must be reviewed by the examiner(s) prior 
to conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  As to 
the service-connected left ankle edema, 
the examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings concerning 
the left ankle edema.  In particular, the 
examiner should note the presence or 
absence and extent of any edema, stasis 
pigmentation, eczema, ulceration, or 
discoloration.  The examiner should also 
note whether swelling is increased with 
standing or walking, and whether the 
edema is relieved by elevation  With 
respect to the right ankle, after review 
of the record and examination of the 
veteran, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the right ankle edema 
currently experienced by the veteran had 
an onset in service and/or was part and 
parcel of the service connected left 
ankle disability.  The examiner(s) should 
explain the rationale for any opinions 
expressed.

3.  Following the completion of the 
foregoing, the RO should ensure that the 
requested actions are completed in full.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then review 
the record and readjudicate the claim, 
and with regard to the service-connected 
left ankle edema, consider both the old 
and new rating criteria and apply those 
more favorable to the veteran.  If the 
claims remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 



